Citation Nr: 1219376	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for Graves' disease prior to August 29, 2007, and to a rating in excess of 30 percent thereafter.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from July 1995 to June 1998.  
This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Subsequently, the case was transferred to the jurisdiction of the RO in Boise, Idaho.  The case has been before the Board on a previous occasion, and was remanded in December 2010 for evidentiary development.  Unfortunately, remedial development is necessary before a final adjudication can occur. 

This appeal contains a hybrid record--part is in a physical claims file, and part is in the Virtual VA paperless claims processing system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case is in receipt of compensation benefits for Graves' disease and contends, in essence, that the severity of his disorder is not adequately compensated by the 10 percent rating assigned prior to August 29, 2007, nor by the currently assigned 30 percent rating.  The case, as noted, has been before the Board on a prior occasion, and was remanded in December 2010.  

In the Board's remand, it was noted that the Veteran had identified receiving private medical treatment for his endocrine disorder, and that as of the writing of the remand, the record did not contain any private medical treatment records.  It was further directed that the Veteran be afforded a comprehensive VA examination to address the severity of his disorder.  Although the Veteran was afforded a new examination in February 2011, the record still does not contain any private medical treatment records.  The Veteran was given notice of his ability to supplement the record with private records in a January 2011 letter.  It is not readily apparent that the Veteran responded to this letter; however, in consultations with VA practitioners throughout the appeal process, the Veteran has identified the location and the name of the physician who has cared for his endocrine problems. 

Specifically, in November 2011, the Veteran told a VA nurse that he was receiving care within the Kaiser Permanente system.  In an April 2012 VA general medical examination report contained in the Virtual VA portion of the claims file, the Veteran noted that he was seeing a Dr. Olsen at Kaiser Permanente for all of his medical needs, which included management of his Graves' disease.  At this point, VA was put on notice of the private provider's name and of the medical system that cares for him.  Accordingly, efforts should have been made to secure the Veteran's treatment with this private provider at that time.  It does not appear as if such an effort was made.  

Veterans, as a matter of right, are entitled to compliance with Board directives. Stegall v. West, 11 Vet. App. 268 (1998).  In the current case, it was mandated that the RO attempt to secure any identified private medical records which relate to the care of Graves' disease.  The Veteran has notified VA of his treatment with Dr. Olsen at Kaiser Permanente, and thus, as noted, efforts should have been made to secure the records of this clinician.  Accordingly, prior to a final adjudication, VA must make an attempt to secure these identified private records.  

As noted, the Veteran was provided a VA examination in February 2011 that, at least after initial review, does appear to be adequate in its assessment.  As there are outstanding private medical records, however, it is not readily apparent that the examiner made his determinations based on the most thorough description of the disability picture.  Accordingly, subsequent to the securing of the records from Kaiser Permanente, the claims file should be returned to the physician who conducted the February 2011 examination to review the new records.  Should the examiner determine a new examination is necessary, an examination addressing severity of Graves' disease should be arranged.  Should the examiner determine that the receipt of the new records warrants no change in his assessment, a simple addendum attesting to such a fact should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  In this regard, with any authorization required from the Veteran, all records pertaining to treatment of Graves' disease held by the Kaiser Permanente system, particularly those of a Dr. Olsen in that system, should be obtained and associated with the claims file.  Should no such records be available after all reasonable attempts to secure them have been made, the record should be so annotated.  

2.  Provide the claims file, to include the new treatment records, to the examiner who conducted the February 2011 VA examination.  In this respect, any relevant medical records contained in the Virtual VA folder must also be made available to the examiner.  If, and only if, in the examiner's professional judgment, a new examination is necessary, schedule a comprehensive VA examination addressing the severity of Graves' disease.  If the examiner finds that a new examination is not necessary, a simple addendum attesting to such a fact should be associated with the record.  If an examination is conducted, a rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  After any additional indicated development, re-adjudicate the issue on appeal.  Should the claim be denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


